 In the Matter OfISTHMIAN STEAMSHIPCOMPANYQtnd MARINEENGINEERS'BENEFIOIAL ASSNCase No. R-847.-Decided January 2, 1940Shipping Industry-Investigation of Representatives:controversy concerningrepresentation of employees:rival organizations-UnitAppropriatefor Collective-Bargaining:all licensedmarine engineers of employer;controversy as to-Election Ordered:employer notified that during pendency of election there shouldbe no discrimination in issuance of passes to the two competing unions.Mr. Albert Ornstein,for the Board.Mr. A. V. Cherbonnier,of New York City, for the Company.Mr. Edward P. Trainer,of New York City, for the M. E. B. A.Mr. Bert L. Todd,of New York City, for the U. L. O.Mr. Harry A. Seller'y, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 15, 1937, Marine Engineers' Beneficial Association,herein called the M. E. B. A., filed with the Regional Director for theSecond Region (New York City) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Isthmian Steamship Company, New York City, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On March 14, 1938,.the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On June 11, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the M. E. B. A.,United Licensed Officers of the United States of America, herein calledtheU. L. 0., International Union of Operating Engineers, herein19 N. L.R. B., No. 3.16 ISTHMIAN STEAMSHIP COMPANY17called the I. U. O. E., and International Longshoremen's Association,Local No. 1550, herein called the I. L. A., labor organizations claimingto represent employees directly affected by the investigation.Pur-suant to the notice, a hearing was held on June 17, 1938, at New YorkCity before Howard Myers, the Trial Examiner duly designated bythe Board.The Board and the Company were represented by counseland the M. E. B. A. and the U. L. O. by their representatives. TheBoard, the Company, the M. E. B. A, and the U. L. O. participatedin the hearing.The I. U. O. E. and the I. L. A. did not appear.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY'Isthmian Steamship Company is engaged in operating 27 vesselsfor the transportation of freight in interstate and foreign commerce.H. THE ORGANIZATIONS INVOLVEDMarine Engineers' Beneficial Association is a labor organizationaffiliatedwith the Congress. of Industrial Organizations.UnitedLicensed Officers of the United States of America is an unaffiliatedlabor organization.Both labor organizations admit to membership.licensed marine engineers of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy stipulation of the parties it appears, and we find, that the vesselsof the Company "are engaged in intercoastal, foreign, and coastwisetrade."Following a strike of employees of the Company conductedby the M. E. B. A. in the early part of 1937, the Company deliveredto the M. E. B. A. a letter dated March 17, 1937. In this letter theCompany stated that "we propose following the rates of wages, hoursof labor, overtime pay and other conditions in effect with other Inter-coastal Lines . . . It is further contemplated that the IsthmianSteamship Company will employ no engineers except members of the' The facts concerning the business of the Company are based upon a stipulation enteredinto by the parties at the hearing. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarine Engineers Beneficial Association on its ships in the Inter-coastal Services." 2The arrangement between the Company and the M. E. B. A. setforth in this letter applied only to those licensed marine engineers whowere engaged in the Company's intercoastal trade.The M. E. B. A.requested the Company to recognize it as the representative of theCompany's other licensed marine engineers.The U. L. O. also claimedto represent the Company's licensed marine engineers.The Companyrefused.to grant the desired recognition to either the M. E. B. A. orthe U. L. O.On November 15, 1937, the M. E. B. A. filed its petition herein inwhich it alleged that a question had arisen concerning the representa-tion of employees of the Company in that "the Company executed theabove-mentioned letter" but "continually refuses to admit vessels arein Intercoastal Trade and refuses to bargain with the union (theM. E. B. A.), for all vessels of the Company."At the hearing the Company took the position that labor organiza.tions were advancing conflicting claims with respect to the representa-tion of its licensed marine engineers, that it did not know which labororganization, if any, was the exclusive representative of such em-ployees, and that they should be given an opportunity to express theirchoice through an election by secret ballot.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the, question concerning representation which has;arisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial.relation to trade, traffic, and commerce among the several States, and.tends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNIT.The M. E. B. A. desires that we designate as the appropriate unit.in this case all licensed marine engineers of the Company excludinglicensedmarine engineers employed in the Company's intercoastaltrade.The M. E. B. A. defends the proposed exclusion on the ground.that licensed marine engineers in the intercoastal service are coveredby the arrangement instituted by the above-mentioned letter.The-2 From the record it appears that the terms of this letter were in effect at the time ofthe hearing. ISTHMIAN STEAMSHIP COMPANY19M. E. B.. A. wishes to proceed, with an election, however, even if theBoard should find that the appropriate unit in this case comprises allthe licensed marine engineers of the Company.The Company andthe U. L. 0. both favor the wider unit.The record discloses no differences between the duties and interestsof intercoastal licensed marine engineers, and other licensed marineengineers of the Company. Indeed these persons and the vessels ofthe Company are customarily transferred to and from the intercoastal,foreign, and coastwise lines.Consequently, there is no rationalmethod of determining whether or not a particular licensed marineengineer is included within the unit proposed by the M. E: B. A.Theexigencies of its business may compel the Company to assign a li-censed marine engineer or a vessel to the three types of service in threesuccessive voyages.Because of these circumstances, we shall includeall licensed marine engineers in the appropriate unit.We find that all licensed marine engineers of the Company constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESFrom the record it appears that a substantial number of licensed.marine engineers have designated the M. E. B. A. and the U. L. 0.,respectively, as their collective bargaining representative.The pres-ent record does not enable us to determine, however, which labororganization, if any, has been selected by a majority.Accordingly,we shall direct an election by secret ballot to resolve the questionconcerning representation.We shall direct that this election begin as promptly as is practicableafter the date of this Direction under the direction and.supervisionof the Regional Director for the Second Region who shall determinein her discretion the exact time, place, and procedure for giving noticesof election and for balloting, provided, however, that each vesselshall be posted with a notice of election.The M. E. B. A., the U. L. 0., and the Company are agreed, andaccordingly we conclude, that those eligible to vote shall be licensedmarine engineers who are employed on a ship when it is posted with anotice of election.These parties also agreed that licensed marineengineers "on vacation at the time of said posting" shall be eligible.If the ships of the Company are to be posted on the same date, then,pursuant to the stipulation, licensed marine engineers on vacation onsuch date shall be eligible to vote. If the respective postings are to 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccur on different dates, then licensed marine engineers on vacationon the date on which the Regional Director issues the instruction thatall ships be posted shall be eligible.At the time of the hearing the Company was giving passes to theM. E. B. A. which admitted its agents to vessels scheduled for usein the intercoastal service.A. P. Jump, personnel director of theCompany, testified that the Company was "thinking of revoking theright of people to go aboard the ship." Counsel for the Companyalso stated that the Company would cease granting passes if we sodirected.The election contemplated by Section 9 (c) of the Act is one in whichthe employees can designate "representatives of their own choosing."We must therefore prescribe conditions of election which will insureto employees a genuine and untrammeled choice.In order that the election may reflect the true desires of the em-ployees, the Company must afford them equal access to the agents ofboth labor organizations and not engender any misunderstanding orapprehensions which will encourage affiliation with one labor organiza-tion and discourage it with another.Therefore, unless the Companydenies passes to the M. E. B. A. and the U. L. O. or grants an equalnumber of passes to both organizations, from the date of service ofthisDecision and Direction of Election upon the parties until thecompletion of voting thereunder, the Company will be interfering withthe proper conduct of the election and with the selection by employeesof representatives of their own choosing.3Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Isthmian Steamship Company, New YorkCity, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All licensed marine engineers of the Company constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-3Cf.Matterof AmericanPrance Lineet at.andInternational Seamen'sUnion ofAmerica,3 N. L. R. B. 64, 76, 78. ISTHMIAN STEAMSHIP COMPANY21tional Labor Relations Board Rules and Regulations-Series 2, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Isthmian Steamship Company, New York City, an election bysecret ballot shall be conducted as soon as convenient and beginningas promptly as is practicable after the date of this Direction in con-formity with the rules set forth hereinabove for the conduct of suchelection, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as the agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among the licensed marine engineersof said Company who are employed on a ship when it is posted, andlicensed marine engineers who are on vacation on the applicable date,as set forth in the section of the Decision entitled "The determinationof representatives," excluding licensed marine engineers who havesince quit or been discharged for cause, to determine whether they de-sire to be represented by Marine Engineers' Beneficial Association, byUnited Licensed Officers of the United States of America, or by neither,for the purposes of collective bargaining.553030-41-vol. 19-3